Citation Nr: 0733586	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-07 291A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to an increased disability rating for gout, 
currently rated as 10 percent disabling.  

4.  Entitlement to a compensable disability rating for 
arthritis of the left thumb.  

5.  Entitlement to a compensable disability rating for 
arthritis of the right thumb.

6.  Entitlement to service connection for arthritis of the 
lumbar spine.  

7.  Entitlement to service connection for nuclear sclerotic 
cataracts.  

8.  Entitlement to an initial increased disability rating for 
diabetes with peripheral neuropathy, currently rated as 
40 percent disabling, to include the issue of whether a 
rating in excess of 20 percent was warranted prior to March 
2006.  

9.  Entitlement to an increased disability rating for 
arthritis of the cervical spine, currently rated as 
20 percent disabling. 


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1986.

This appeal was previously before the Board of Veterans 
Appeals (Board) in August 2006, when it was remanded to 
provide the veteran with an opportunity to present sworn 
testimony in support of his appeal during a Board hearing.  
By statement of February 2007, he indicated that he no longer 
desired to attend a hearing, and requested that the appeal be 
returned to the Board.


FINDINGS OF FACT

1.  In a February 2007 statement, prior to promulgation of a 
decision in the appeal, the veteran indicated that he wished 
to withdraw his appeal seeking service connection for hearing 
loss and PTSD, and his appeal seeking increased disability 
ratings for gout, and arthritis affecting both thumbs.  

2.  Lumbar spine arthritis was not initially manifest during 
service or within one year of service.

3.  Nuclear sclerotic cataracts were not initially manifested 
during service and were not proximately caused by a service-
connected disability.

4.  From May 2001 to March 2006, the medical evidence shows 
that the veteran required medication and restricted diet for 
the control of his diabetes; subsequent to March 2006, he 
also required activity regulation for control of his 
diabetes, but did not require hospitalization or twice-
monthly visits to his diabetic care provider.

5.  The veteran's medical records show the presence of 
diabetic peripheral neuropathy in both lower extremities from 
October 2004 until the present.

6.  At no point during the appeal period does the medical 
evidence show severe limitation of cervical spine motion.

7.  After September 2003, the veteran's cervical spine 
arthritis did not cause limitation of forward flexion of the 
cervical spine to 15 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal as 
to the veteran's claims for entitlement to service connection 
for hearing loss and PTSD, and increased disability ratings 
for gout, and arthritis affecting both thumbs have been met.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  Service connection for lumbar spine arthritis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Service connection for nuclear sclerotic cataracts is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2007).

4.  A 20 percent disability rating for diabetes and no higher 
is warranted from May 2001 to March 2006; a 40 percent 
disability rating for diabetes and no higher is warranted 
subsequent to March 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

5.  A separate 10 percent disability rating is assignable for 
peripheral neuropathy of the right lower extremity and a 
separate 10 percent rating is assignable for peripheral 
neuropathy of the left lower extremity, to be combined with 
application of the bilateral factor effective from October 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.26, 4.119, Diagnostic Code 7913, 4.124a, Diagnostic Code 
8520 (2007).

6.  A disability rating greater than 20 percent for cervical 
spine arthritis is not warranted.   38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

The Board does not have jurisdiction to review the issues of 
entitlement to service connection for hearing loss and PTSD, 
and increased disability ratings for gout and arthritis 
affecting both thumbs, and therefore, these matters are 
dismissed.  

The veteran filed a timely Substantive Appeal pertaining to 
these issues in March 2004.  In a February 2007 statement, 
the veteran indicated that he wished to drop from his appeal 
the issues of entitlement to service connection for hearing 
loss and PTSD, increased disability ratings for gout, and 
arthritis affecting both thumbs.  A claimant is generally 
presumed to be seeking the maximum evaluation.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  However, a claimant may limit an 
appeal as he or she wishes, and where he does so, the Board 
is without authority to adjudicate the claim.  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  In this case, the veteran has withdrawn his appeal 
as to the matters of entitlement to service connection for 
hearing loss and PTSD, increased disability ratings for gout, 
and arthritis affecting both thumbs; thus no allegations of 
error of fact or law remain for appellate consideration as to 
those matters.  As such, the issues are dismissed and will be 
considered no further herein.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in two 
letters, both mailed in June 2002.  

The veteran was informed of the law governing the assignment 
of disability ratings and effective dates in connection with 
the instant claims in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO provided the veteran with the substance of the regulation 
pertaining to the VA's duties to notify and assist in the 
February 2004 Statement of the Case.  Accordingly, the Board 
considers VA's notice requirements to have been met.  

The veteran has submitted written statements from his medical 
care providers.  He has also presented his own written 
statements in support of his appeal.  Private medical records 
and VA medical records have been obtained in support of the 
appeal.  The veteran was examined in connection with his 
claims concerning cataracts, diabetes and the cervical spine.  
The veteran did not undergo an examination of his lumbar 
spine since as will be explained below, none of the treatment 
records show he has that disability.  As discussed above, the 
veteran was provided with the opportunity to have a hearing 
in these matters, but he declined this opportunity.  Neither 
the Board nor the veteran has identified any outstanding 
evidence which might support the appeal.  The Board therefore 
holds that VA's duty to assist requirements have been met. 

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Service connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

Arthritis of the lumbar spine

The veteran contends that his currently-shown arthritis of 
the lumbar spine had its inception during service and has 
worsened since that time.  He does not specify any particular 
injury, rather he states he has had arthritis of the lumbar 
spine since service.

Review of the veteran's service medical records does not 
support his assertion in this regard.  The report of the 
general medical examination conducted in conjunction with his 
separation from service shows that his spine was deemed to 
have been normal upon clinical examination.  The medical 
history portion of this report, which was completed by the 
veteran himself, reflects his complaints of neck pain (for 
which service connection has been granted), but shows that he 
had no recurrent back pain, or any other complaints 
indicative of a lumbar spine problem.  

Similarly, the report of a physical examination conducted in 
1987 in connection with an application for employment, 
reflects that although he had cervical spine arthritis, his 
spine was otherwise normal at that time.  The same report 
reflects the veteran's statement that he had never 
experienced any serious accidents or injuries.

Many years after service, an October 2000 private treatment 
report shows that the veteran's complaints of low back pain 
were attributed to kidney problems, rather than a skeletal 
problem, upon medical evaluation.  (Service connection for 
kidney impairment is already in effect and not at issue 
here.)

Upon longitudinal review of the evidence of record, 
therefore, the Board holds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disability of the lumbar spine.  All the 
evidence shows that his lumbar spine was normal during 
service and for many years thereafter.  The veteran's current 
statement, made in support of a claim for monetary benefits, 
that he has had back problems since service, is outweighed by 
the contemporaneous evidence of record, to the effect that he 
did not have any complaints or diagnoses involving his low 
back during service or for many years after service.

The Board is cognizant of the veteran's own belief and report 
that he has had lumbar spine arthritis since service; 
however, as a non-medical expert, he is not qualified to 
present an authoritative opinion as to the cause of any pain 
symptoms he had.  Generally, lay persons ostensibly untrained 
in medicine can provide personal accounts of symptomatology, 
but cannot provide evidence constituting a medical 
conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Thus, the Board finds that the veteran's low back arthritis 
was not manifest during service or within one year of 
service, and no other lumbar spine disability has been 
identified.  The appeal for service connection must therefore 
be denied.

Nuclear sclerotic cataracts

In the veteran's initial claim for service connection, 
received in January 2002, he requested that "loss of 
vision" be service-connected, as secondary to his diabetes.  
In the subsequent, September 2002, rating decision, the RO 
construed this claim as one for service connection for 
nuclear sclerotic cataracts, as service connection for 
presbyopia (age-related loss of near-sighted vision) had been 
previously and finally-denied in a December 1986 rating 
decision.  The veteran apparently accepted this 
characterization of the issue, as in his notice of 
disagreement, he asserted that his early cataracts were first 
manifested during service and that service connection is 
warranted on that basis.  In a December 2002 statement, he 
again asserted that service connection for his "eye 
condition" was warranted as secondary to his diabetes.

Review of the veteran's service medical records reveals no 
indication whatsoever of early cataracts during service.  No 
cataracts were found during a December 1986 VA fee basis 
opthalmological examination.  

Early cataracts were noted during a September 2002 VA 
opthalmological examination.  The physician attributed the 
veteran's difficulty in reading to these early cataracts.  
The physician also noted that there was no sign of diabetic 
eye disease at that time.  

Another VA opthalmological examination was conducted in 
February 2006.  Again the physician found no diabetic 
retinopathy or hypertensive retinopathy in either eye.  The 
physician commented that the veteran had "mild cataracts" 
in both eyes, which caused a mild decrease in vision.  The 
physician explained that the "cataracts are due to normal 
age-related changes and are not due to any present medical 
diagnosis that the patient has.  Further, the cataracts are 
not due to diabetes."  

Following review of the evidence of record, the Board holds 
that the preponderance of the evidence is against a grant of 
service connection for cataracts.  Because, the service 
medical records and the report of the December 1986 eye 
examination demonstrate the absence of cataracts during 
service, the Board finds that cataracts were not manifested 
during service.  Thus, service connection on a direct basis 
is not warranted.  

As the medical evidence shows that the veteran's cataracts 
are not related to or caused by any service-connected 
disability, including diabetes, service connection on a 
secondary, or proximate causation basis is not warranted 
either.  The veteran's own contentions to the contrary cannot 
be accorded probative value, as he is not shown to be a 
medical expert.  Espiritu.  The appeal for service connection 
must therefore be denied.

To the extent that the veteran's claim could be construed as 
including other disabilities of the eye, the Board notes that 
the evidence shows he does not, in fact, have any eye 
impairment resulting from diabetes or hypertension.  A 
threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

With regard to the veteran's presbyopia, this claim was 
denied in December 1986.  The veteran did not appeal this 
decision and it thus became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  Furthermore, congenital or developmental 
defects and refractive error of the eye are not considered 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9.  


Increased disability ratings

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Diabetes mellitus with peripheral neuropathy

Service connection for diabetes was granted effective as of 
May 2001 and a 20 percent disability rating was assigned.  
The veteran appealed the initial disability rating and a 
40 percent disability rating was assigned effective in March 
2006.  Because the veteran has perfected an appeal as to the 
assignment of the initial rating for diabetes following the 
initial award of service connection for diabetes, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In light of the fact pattern 
at issue here, with worsening symptoms over a lengthy period 
of time, the Board finds that the assignment of staged 
ratings would best reflect the veteran's actual situation and 
disability picture throughout the time frame at issue.  
"Because the claims process before the agency can be 
lengthy, and because the level of a veteran's disability may 
fluctuate over time, staged ratings are a sensible mechanism 
for allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of a 
disability while the claim works its way through the 
adjudication process."  O'Connell v. Nicholson, No. 04-1751 
(U.S. Vet. App. May 7, 2007).

Throughout the time frame at issue, the rating criteria 
governing the evaluation of impairment resulting from 
diabetes mellitus has remained the same.  Diabetes requiring 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated is rated as 100 percent 
disabling.  Diabetes requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is rated as 60 percent disabling.  
Diabetes requiring insulin, restricted diet, and regulation 
of activities is rated as 40 percent disabling; while 
diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet is rated as 20 percent 
disabling.  Compensable complications of diabetes are to be 
separately evaluated unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board observes that the bulk of the medical evidence of 
record pertains to the veteran's kidney disease, which, as a 
complication of diabetes, is rated separately.  Because his 
kidney failure and subsequent kidney transplant, (complicated 
by rejection of the kidney), was so overwhelming, his medical 
treatment over the past six years, the time period at issue 
here, was focused on the kidney problems.  Thus, his 
diabetes-related status must be teased from the medical 
records which were generated by medical care providers who 
were appropriately focused upon his kidney problems.  

Review of the record reflects that the initially-assigned 
20 percent rating was assigned on the basis of evidence 
showing that the veteran required medication and restricted 
diet for the control of his diabetes.  The RO increased the 
rating to 40 percent when the report of a March 2006 VA 
examination demonstrated that the veteran was also required 
to regulate his activities for the control of his diabetes.  
This is the earliest date that the evidence of record 
demonstrates this additional functional limitation resulting 
from diabetes, although in fairness, the veteran's 
limitations due to kidney disease are so severe as to mask 
any lesser limitations which might have been imposed due to 
diabetes alone.  In any case, we are constrained to review 
only the evidence which is before us, and not to impose our 
own non-medical conclusions upon the situation.  Espiritu.  
Thus, although the veteran may have actually been limited due 
to his diabetes earlier, the evidence does not demonstrate 
such limitation until the March 2006 VA examination.  
Therefore the Board holds that March 2006 is the appropriate 
date for increase in the veteran's disability rating from 
20 percent to 40 percent under the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, and that a disability rating 
greater than 20 percent is not warranted during the time 
period from May 2001 to March 2006.  

Turning to the question of whether a disability rating 
greater than 40 percent is warranted subsequent to March 
2006, the Board notes that the VA treatment reports from 
March 2006 until the present reflect that he continues to 
require insulin several times a day, as well as diet 
restriction and activity restriction.  Although he does 
experience episodes of hypoglycemia, he has not been 
hospitalized on account of his diabetes.  He attends very 
frequent medical appointments, but it does not appear that he 
requires treatment specifically for diabetes as frequently as 
twice a month.  

The remaining criterion for a 60 percent disability rating is 
the presence of complications that would not be compensable 
if separately evaluated.  In this case, the grant of service 
connection for diabetes has always been characterized as 
including impairment arising from diabetes-related peripheral 
neuropathy.  In a March 2006 rating decision, the RO granted 
separate 10 percent disability ratings for peripheral 
neuropathy of both lower extremities effective in March 2006.  

For the reasons explained below, the Board is granting a 
separate compensable disability rating for peripheral 
neuropathy beginning in October 2004.  No additional 
complications from diabetes which are not already separately 
rated have been identified.  For example, while the veteran's 
kidney disease is related to his diabetes, it is already 
treated as a separate entity for rating purposes.  And, while 
he is evaluated for diabetic retinopathy on a regular basis, 
none has developed thus far.  Thus, the peripheral neuropathy 
is the only separately-ratable complication which has not 
been separately rated throughout the entire time period at 
issue.  

The Board therefore finds that the currently-assigned 40 
percent disability rating more nearly reflects the veteran's 
functional impairment resulting from diabetes, as he does not 
meet the criteria set forth for the assignment of a 
60 percent disability rating or a 100 percent disability 
rating for impairment resulting from diabetes.  The 
preponderance of the evidence is against the assignment of a 
disability rating greater than 20 percent from May 2001 to 
March 2006 and against the assignment of a disability rating 
greater than 40 percent after March 2006.

As noted above, in a March 2006 rating decision, the RO 
granted separate 10 percent disability ratings for peripheral 
neuropathy of both lower extremities effective in March 2006.  
March 2006 was chosen based upon a March 2006 VA examination 
which included diagnosis of moderate peripheral neuropathy 
attributed to diabetes.  However, upon review of the medical 
evidence, the Board notes that an October 2004 letter from a 
private physician reflects a diagnosis of peripheral 
neuropathy at that time.  Review of VA treatment records 
prior to October 2004 reveals that he had foot sensation 
intact to monofilament testing in March 2004, September 2003, 
and March 2002.  He also denied having any numbness, burning 
or tingling in his extremities during the same visits in 
March 2004, September 2003, and March 2002.  Thus, the 
medical evidence does not show the existence of peripheral 
neuropathy to a compensable degree prior to October 2004.

Subsequent to October 2004, however, the veteran has had 
demonstrable peripheral neuropathy affecting both feet and 
legs, and his physicians have consistently attributed this 
peripheral neuropathy to his diabetes.  Upon testing, he had 
diminished sensation in both feet.  Complaints of tingling 
and numbness in his feet and legs are reflected throughout 
his medical records.  Medical assessments show stocking type 
diabetic peripheral neuropathy in both feet, which is 
variously described as "slight," "mild," or "moderate."

The regulatory rating schedule provides that incomplete 
paralysis of the sciatic nerve which is severe, with marked 
muscular atrophy will be rated as 60 percent disabling.  
Incomplete paralysis of the sciatic nerve which is moderately 
severe is rated as 40 percent disabling.  Incomplete 
paralysis of the sciatic nerve which is moderate is rated as 
20 percent disabling, while mild incomplete paralysis of the 
sciatic nerve is rated as 10 percent disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  In rating diseases of the 
peripheral nerves, adjudicators are instructed that the term 
"incomplete paralysis" indicates a degree of lost of 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.   

The schedular ratings for the peripheral nerves are intended 
to reflect unilateral involvement; thus, when involvement is 
bilateral, the ratings should be combined with application of 
the bilateral factor.  38 C.F.R. § 4.124a.  When a partial 
disability results from disease or injury of both legs, the 
ratings for the disabilities of the right and left sides will 
be combined as usual, and 10 percent of this value will be 
added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  38 C.F.R. § 4.26. 

As the veteran's bilateral peripheral neuropathy is wholly 
sensory, the Board holds that a 10 percent disability rating 
is assignable for peripheral neuropathy of the right lower 
extremity and 10 percent is assignable for peripheral 
neuropathy of the left lower extremity, to be combined with 
application of the bilateral factor as described in 38 C.F.R. 
§ 4.124a.  Because the evidence reflects the presence of 
bilateral peripheral neuropathy in the veteran's feet and 
legs from October 2004, the separate ratings are applicable 
from October 2004 until the present.  

Arthritis of the cervical spine

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated  functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Service connection for arthritis of the cervical spine was 
granted effective upon the veteran's discharge from service, 
based upon evidence in his service medical records and the 
results of a VA examination performed after his discharge 
from service.  The current claim dates from January 2002, 
when the veteran asserted that his cervical spine arthritis 
had worsened.  

Careful review of the record shows that prior to January 
2002, the veteran's cervical spine arthritis, in tandem with 
arthritis of his right and left thumbs, was evaluated as 
0 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which provides for rating degenerative arthritis which 
does not cause significant limitation of motion.  Following 
the veteran's claim for an increased rating, the RO separated 
the rating assigned to the thumbs from the rating assigned to 
the cervical spine, rating the cervical spine as 20 percent 
disabling on account of moderate limitation of motion in the 
cervical spine under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002), which provides a 20 percent 
rating for moderate limitation of motion in the cervical 
spine and a 30 percent rating for severe limitation of motion 
in the cervical spine.  

The rating criteria for evaluating disabilities of the spine 
changed in September 2003 during the pendency of this appeal.  
At that time, the RO continued the evaluation of the 
veteran's cervical spine under the older rating criteria set 
forth in Diagnostic Code 5290.  However, it is the 
responsibility of the Board to consider whether the newer 
criteria might be more favorable to the veteran.  Therefore, 
we will review and apply the new General Rating Formula for 
Diseases and Injuries of the Spine for purposes of 
comparison.  38 C.F.R. § 4.71a.  The new criteria are only to 
be applied as of their effective date (i.e., at no earlier 
date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent 
opinions promulgated by the Office of General Counsel as to 
matters of legal interpretation are binding upon the VA.  
38 C.F.R. § 14.507.  

The applicable portion of this General Rating Formula for 
Diseases and Injuries of the Spine provides a 10 percent 
disability rating in the case of degenerative arthritis 
resulting in forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, or combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; a 20 percent disability 
rating for forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or the combined 
range of motion of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating will be assigned in the case of 
forward flexion of the cervical spine 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A higher 
disability rating is warranted only in the case of 
unfavorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a (2007).

A series of explanatory notes advises the adjudicator that 
for VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 
80 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 
340 degrees.  Adjudicators are also instructed to refer to an 
illustration (Plate V) depicting normal and abnormal range of 
spine motion.  A preliminary note provides that the 
disability ratings to be assigned under the General Rating 
Formula apply with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a (2007).

As noted above, the veteran's medical treatment reports 
during the time period at issue focus upon his critical 
health issues, and thus include very little comment upon the 
status of his longstanding cervical spine arthritis.  Thus, 
the best evidence pertaining to the condition of his cervical 
spine consists of the reports of the two VA examinations 
conducted during the applicable time frame.  

According to the report of a September 2002 VA examination, 
the veteran described his neck pain as being present all the 
time, but getting worse throughout the day.  His symptoms 
were primarily pain and stiffness in the neck.  He also 
complained that spending his work days in front of a computer 
aggravated his neck pain.  Upon measurement, he had cervical 
spine flexion to 20 degrees and cervical spine extension to 
20 degrees.  He was able to laterally bend 20 degrees 
bilaterally, and rotate 35 degrees bilaterally.  He had mild 
discomfort on full extent of motion with all of these 
movements.  The examiner commented that the likely etiology 
of the veteran's cervical spine pain was degenerative joint 
disease of the cervical spine.  

The veteran underwent another VA spine examination in 
February 2006.  At that time he described having mild neck 
pain on a daily basis.  He related that he had retired and 
had no problem walking or performing daily functional 
activities, including regular household chores such as dishes 
and yard work, but that he had stopped playing volleyball 
because that activity increased his neck pain.  Upon clinical 
examination, the position of the veteran's head was normal.  
He had forward flexion of the cervical spine from 0 to 
45 degrees, extension from 0 to 45 degrees, left lateral 
flexion from 0 to 45 degrees, right lateral flexion from 0 to 
45 degrees, left lateral rotation from 0 to 60 degrees, and 
right lateral rotation from 0 to 60 degrees.  He had some 
muscle spasm which was manifested with all activities of 
flexion and rotation, and he had pain at the extremes of each 
range of motion.  Upon repeated testing, he had forward 
flexion of the cervical spine from 0 to 25 degrees, extension 
from 0 to 22 degrees, left lateral flexion from 0 to 
27 degrees, right lateral flexion from 0 to 25 degrees, left 
lateral rotation from 0 to 45 degrees, and right lateral 
rotation from 0 to 42 degrees, with pain at the extremes of 
each range of motion, an increase in the muscle spasm, as 
well as tenderness and weakness upon repetitive motion.  No 
increase in fatigue or lack of coordination was noted.  
Neurologically, he had a normal sensory examination of this 
upper extremities.  He also demonstrated normal strength and 
a normal motor examination.  

Utilizing the older rating criteria pertaining to limitation 
of motion caused by the service-connected disability, we note 
that while the veteran's range of cervical spine motion in 
September 2002 was limited, it was not so limited that it 
could reasonably be described as "severe," even with 
consideration of his pain under the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, as interpreted by DeLuca.  Thus, a 
basis for the assignment of a disability rating greater than 
20 percent is not shown between January 2002 and September 
2003, when the older criteria must be applied.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  The Board therefore 
concludes that the veteran's cervical spine symptoms were 
adequately compensated by the 20 percent disability rating 
assigned by the RO during this time period.  

Looking next to the time period from September 2003 until the 
present, when the new set of rating criteria must be applied, 
the Board notes that the veteran's limitation of cervical 
spine motion and function in February 2006 also cannot 
reasonably be described as "severe," even with 
consideration of his pain, as the only activity he reported 
being unable to perform was volleyball.  Using the guidance 
of DeLuca, we note that while some diminishment of range of 
motion was shown following repetitive motion, along with 
increase in muscle spasm, tenderness and weakness, no 
increase in fatigue or lack of coordination was noted.  The 
overall cervical spine disability picture as reflected in the 
February 2006 examination report is so similar to that 
reflected in the September 2002 examination report that the 
Board holds a disability rating greater than 20 percent is 
not warranted for the period of time from September 2003 
until the present under the older rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  

Applying the newer criteria as set forth in the General 
Rating Formula for Diseases and Injuries of the Spine to the 
second set of measurements taken by the February 2006 
examiner, we note that the veteran had cervical spine forward 
flexion to 25 degrees, which could support the assignment of 
a 20 percent disability rating under the General Rating 
Formula.  He had a combined range of motion of the cervical 
spine of 186 degrees, which would warrant a 10 percent 
disability rating under the General Rating Formula.  Although 
he had muscle spasms, he did not have an abnormal spinal 
contour or abnormal gait shown during the examination.  
Furthermore, his forward flexion was not so limited as to 
support the award of a 30 percent disability rating under the 
General Rating Formula.  Thus, the Board concludes that a 
disability rating in excess of the currently-assigned 20 
percent is not warranted under the newer rating criteria 
either.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  At no time 
during the appeal period has ankylosis of the cervical spine 
been either alleged or shown.  Thus, a higher disability 
rating on this basis would not be appropriate either.

The preponderance of the evidence is against the award of a 
disability rating greater than 20 percent for service-
connected cervical spine arthritis.  The appeal must 
therefore be denied.  



ORDER

The appeal seeking service connection for hearing loss is 
dismissed.  

The appeal seeking service connection for post-traumatic 
stress disorder is dismissed.  

The appeal seeking an increased disability rating for gout, 
currently rated as 10 percent disabling, is dismissed.

The appeal seeking a compensable disability rating for 
arthritis of the left thumb is dismissed.  

The appeal seeking a compensable disability rating for 
arthritis of the right thumb is dismissed.

Service connection for lumbar spine arthritis is denied.

Service connection for nuclear sclerotic cataracts is denied.

An initial increased disability rating for diabetes is 
denied.

A separate 10 percent disability rating for peripheral 
neuropathy of the right lower extremity and a separate 
10 percent rating for peripheral neuropathy of the left lower 
extremity is granted from October 2004, subject to the laws 
and regulations governing the award of monetary benefits.

A disability rating greater than 20 percent for cervical 
spine arthritis is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


